


Exhibit 10.2

 

December 4, 2008

 

Erich Clementi

93 Greenhaven Rd

Rye, NY  10580

 

This letter confirms our offer of IBM employment to you as General Manager,
Enterprise Initiatives, Systems and Technology Group, reporting to Samuel J.
Palmisano, Chairman, President, and Chief Executive Officer.

 

The elements of your employment offer are:

 

Effective on your first day of employment, your total target annualized
compensation will be $1,100,000.00.  It will be comprised of $564,000.00 annual
base salary (paid to you in equal semi-monthly payments) and $536,000.00 target
incentive, plus the opportunity to participate in IBM benefits.

 

The incentive payout amount will be determined based on IBM’s business
performance and the attainment of your individual annual business objectives. 
You must be an active employee on December 31, 2009 in order to be eligible for
a payout.  You will receive a letter detailing the objectives and structure of
your incentive compensation shortly after you begin your IBM employment.  You
will find it helpful to read the IBM Annual Incentive Program description for a
detailed explanation of how the program works and how it relates to the rest of
your compensation package after you join IBM.

 

All outstanding Long Term Incentive awards will be reinstated under your US
serial number with the original terms and conditions of the award retained.

 

If you remain employed with IBM for 5 years following January 1, 2009, you will
be eligible to receive a payment equal to $500,000.00.  For each year you work
beyond the 5 year anniversary date, the amount payable to you will be increased
by 10%, for a maximum period of 5 years (the amount payable shall be referred to
herein as the “Amount”).  The payment of the Amount shall be made no later than
the end of the year after your year of separation from service with IBM, which
includes any company that is at least 80% owned, directly or indirectly, by IBM
Corp.  The payment of the Amount shall be made in a lump sum.

 

If at the time you separate employment with IBM, you are a key employee, as
defined under Internal Revenue Code Section 409A for the year that you leave
IBM, the payment of the amount must be delayed for six months from the date of
your separation from service with IBM.

 

This payment will be subject to all applicable withholding for taxes and will
not be considered compensation for any purposes under any IBM employee benefit
plan or program.

 

--------------------------------------------------------------------------------


 

Erich Clementi

 

December 4, 2008

 

Page 2

 

You will be eligible for tax filing assistance from IBM in any tax year
following the year of your localization during which you incur a tax impact as a
result of trailing income (income relating back to the period of your
assignment) such as, for example, excess tax or IBM equity awards held prior to
your localization.  Tax equalization as per the terms and conditions of your
assignment will continue to apply.  The equalization will be calculated on the
basis that you remained in your pre-localization home country until the date of
localization, and took up residence for the first time in the United States from
the date of localization.

 

In order to assist you in the move from Italy to the Armonk, NY area, we are
pleased to offer you benefits under the IBM US Mobility Plan for the Permanent
Work Location.  Part of the eligibility for relocation is that your new
residence must be within 50 miles of your new work location.  For detailed
information on plan features, please work with the counselor who will be
assigned to you by the relocation firm.  As part of the IBM US Mobility Plan,
you will also receive a one-time, net, lump sum payment of $3,000.00, which is a
tax assisted gross payment of $4,800.00.  The $3,000.00 payment is intended to
assist you with miscellaneous costs.  At year end, tax assistance will be
provided, and an employee W-2 form will be issued.

 

By accepting this offer, you are required to complete and sign the Repayment
Agreement Form that was provided to you.  Since receipt of this form is
necessary to initiate the relocation process, please return it by fax or mail as
directed on the form at your earliest convenience.

 

During your employment, you will be eligible to participate in the various
benefit plans which IBM generally makes available to its regular employees,
including medical and dental coverage, accident, disability and life insurance. 
For detailed information on IBM Health Care benefits, visit the Health Care
Benefits at IBM site http://www.ibm.com/employment/us/benefits/.

 

In addition, you will be eligible to participate in the IBM 401(k) Plus Plan. 
This Plan offers a 100% Company match, up to 5% of pay, plus a 1% automatic
contribution after you complete one year of IBM service.  If you meet certain
eligibility requirements, you may also be eligible to participate in the IBM
Excess 401(k) Plus Plan (Excess Plan) that provides benefits in excess of the
IRS limits.  Additional details on these programs are being sent to you under
separate cover.

 

IBM employees are required to comply with IBM’s Business Conduct Guidelines.  As
an IBM US employee, you will need to read these documents, and will be required
to acknowledge receipt and compliance with the Business Conduct Guidelines.

 

Your employment is also contingent upon your compliance with the U.S.
immigration law.  The law requires you to complete the U.S. Government
Employment Eligibility Verification form   (I-9) and to provide on your first
day of employment documents that verify your identity and employment
eligibility.  By accepting this offer, you will be required to comply with this
law.

 

--------------------------------------------------------------------------------


 

Erich Clementi

 

December 4, 2008

 

Page 3

 

Further, your employment is contingent upon your obtaining and maintaining
employment authorization from the United States Immigration Service.  As we have
done in the past, IBM will continue to assist you, if required, in
obtaining/maintaining this authorization and will sponsor your application for
permanent residency.

 

On your first day of employment you will be required to sign IBM’s form
regarding confidential information and intellectual property.

 

U.S. Laws and regulations prohibit the unauthorized release of restricted
technology to certain persons.  IBM, in order to comply with these legal
requirements, must ascertain whether someone who may be given access to
restricted technology is a “Foreign Person” subject to these export control
restrictions.  If someone is a Foreign Person for export control purposes, then
he/she may need to be granted an export license or other government
authorization before starting in a position with access to restricted
technology.

 

Because you indicated that you are a Foreign Person on your employment
application (by answering “no” to the question, “Are you a U.S. Citizen or
national, a permanent resident, a refugee, an asylee or authorized to work under
the amnesty provisions of U.S. immigration law?”), you will be contacted by a
member of IBM’s Staffing organization who will ask for your country(s) of
citizenship and permanent residence.  Your country(s) of citizenship and
permanent residence will enable IBM to determine the type of export license
which would be required, should you be placed in a position with access to
restricted technology.

 

 

Accepted:

/s/ Erich Clementi

 

 

 

 

Date:

12-16-08

 

 

 

 

Projected Start Date:

1-1-09

 

 

--------------------------------------------------------------------------------
